Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1-2, 4-6 8-10, 12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US PG Pub 2013/0156533).
[Claim 1] Regarding claim 1, Yu discloses a battery docking component for an electric vehicle, the battery docking component comprising: a body portion (See annotated FIGS 19-20) including a forward-facing surface (See annotated FIGS 19-20, the connection body faces the battery 400), the forward-facing surface comprising a male interface configured to connect to a female interface of a battery assembly (See annotated FIGS 19-20); including a linear actuator (See annotated FIGS 19-20, piston 560) and a linkage assembly (564) disposed behind and movably connected to the body portion (See annotated FIGS 19-20) the linear actuator being configured to push the body portion distally outward in order to automatically connect the male interface to the female interface (See annotated FIGS 19-20, the piston 560 drives the male connection to the female connection on the battery 400).


    PNG
    media_image1.png
    878
    666
    media_image1.png
    Greyscale

[Claim 2] Regarding claim 2, Yu discloses the battery docking component of claim 1, further comprising at least a first protruding portion extending distally outward from the male interface (See annotated FIGS 19-20).
 [Claim 4] Regarding claim 4, Yu discloses the battery docking component of claim 1, further comprising a first set of external connector elements disposed on the male interface (552).
 [Claim 5] Regarding claim 5, Yu discloses the battery docking component of claim 1, wherein the linear actuator is further configured to retract the body portion proximally inward in order to disconnect the male interface from the female interface (See annotated FIG 19).
[Claim 6] Regarding claim 6, Yu discloses the battery docking component of claim 1, wherein a majority of the body portion is disposed within a housing frame when the linear actuator is retracted (See annotated FIG 19), and a majority of the body portion is disposed outside the housing frame when the linear actuator is extended (See annotated FIG 20).
 [Claim 8] Regarding claim 8, Yu discloses a battery docking system comprising: a first docking component connected to an electric vehicle (See annotated FIGS 19-20) the first docking component including: a body portion (See annotated FIGS 19-20) including a male interface (See annotated FIGS 19-20) configured to connect to a female interface (See annotated FIGS 19-20) of a battery assembly (400) the male interface further including a first set of electrical connectors (See annotated FIGS 19-20, the male side has a connection and pins 552), and a linear actuator (See annotated FIGS 19-20); a second docking component connected to a battery assembly (See annotated FIGS 19-20), the second docking component including a female interface (See annotated FIGS 19-20, the female side has a connector) the female interface further including a second set of electrical connectors (Connector pins 432); and wherein the first set of electrical connectors (Pins 552) is configured to automatically connect to the second set of electrical connectors (432) when the linear actuator transitions from a retracted state to an extended state during docking (See annotated FIGS 19-20).
[Claim 9] Regarding claim 9, Yu discloses the battery docking system of claim 8, wherein the male interface further includes a first protruding portion (See annotated FIGS 19-20), the female interface further includes a first receptacle (See annotated FIGS 19-20), and the first receptacle is configured to snugly receive the first protruding portion during docking (See annotated FIGS 19-20).
 [Claim 10] Regarding claim 10, Yu discloses the battery docking system of claim 9, wherein the first protruding portion includes a substantially elongated cylindrical portion (See annotated FIGS 19-20) and the first receptacle includes a narrow channel configured to surround the cylindrical portion when docking occurs (See annotated FIGS 19-20).
[Claim 12] Regarding claim 12, Yu discloses the battery docking system of claim 8, wherein the male interface includes two protruding portions, and the female interface includes two receptacles, and each protruding portion is aligned with a corresponding receptacle when the male interface directly faces toward the female interface (See FIGS 21-22 illustrating plural pin connections in opposing alignment).
 [Claim 14] Regarding claim 14, Yu discloses the battery docking system of claim 8, wherein the first set of electrical connectors (Pins 552) is configured to automatically disconnect from the second set of electrical connectors (Pins 432) when the linear actuator transitions from the extended state to the retracted state during an un-docking operation, thereby separating the battery assembly from the electric vehicle (See annotated FIGS 19-20).
[Claim 15] Regarding claim 15, Yu discloses the battery docking system of claim 9, wherein the second docking component further includes a centering mechanism configured to maintain an alignment between the first receptacle and the first protruding portion during destabilizing movements of the battery assembly relative to the electric vehicle (Yu appears to have a self-centering where the battery and dock align to connect).
[Claim 16] Regarding claim 16, Yu discloses a method of automatically connecting a battery assembly to an electric vehicle, the method comprising: receiving a request to perform an automated docking operation (See annotated FIGS 19-20); causing, in response to the request, a linear actuator to transition from a retracted state to an extended state (Paragraph [0115] discloses a signal to actuate the piston 560), thereby pushing a body portion of the electric vehicle distally outward; and automatically connecting a first set of electrical connectors disposed on the body portion to a second set of electrical connectors disposed on the battery assembly, thereby providing power to the electric vehicle (See annotated FIGS 19-20, the female side has a connector).
[Claim 17] Regarding claim 17, Yu discloses the method of claim 16, further comprising: arranging the battery assembly and the electric vehicle such that a female interface of the battery assembly and a male interface of the electric vehicle are directly facing one another(See annotated FIGS 19-20); and moving the battery assembly such that there is a gap of less than ten inches between the male interface and the female interface (See annotated FIGS 19-20).
[Claim 19] Regarding claim 19, Yu discloses the method of claim 16, further comprising: receiving a request to perform an automated un-docking operation; causing, in response to the request, the linear actuator to transition from the extended state to the retracted state (See annotated FIGS 19-20), thereby pulling the body portion of the electric vehicle proximally inward (See annotated FIGS 19-20); and automatically separating the first set of electrical connectors from the second set of electrical connectors, thereby disconnecting the battery assembly from the electric vehicle (See annotated FIGS 19-20).

Allowable Subject Matter
1.	Claims 3, 7, 11, 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614